This opinion is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 180
Rasheed Al Rushaid, et al.,
            Appellants,
        v.
Pictet & Cie, et al.,
            Respondents.




           Gary P. Naftalis, for appellants.
           Maeve L. O'Connor, for respondents.




RIVERA, J.:
           Plaintiffs challenge the dismissal of their claims for
lack of personal jurisdiction, alleging defendants' business
activities bring them within the reach of New York's long-arm
statute.   We conclude that defendants' intentional and repeated
use of New York correspondent bank accounts to launder their
customers' illegally obtained funds constitutes purposeful
transaction of business substantially related to plaintiffs'
claims, thus conferring personal jurisdiction within the meaning

                               - 1 -
                               - 2 -                         No. 180

of CPLR 302(a)(1).   Accordingly, the Appellate Division order
should be reversed and the matter remitted to Supreme Court for
consideration of defendants' alternative grounds for dismissal of
the amended complaint.


                           I. Background
           Plaintiff Rasheed Al Rushaid is a Saudi resident and
co-owner of plaintiff Al Rushaid Petroleum Investment Corporation
(ARPIC), a company organized under the laws of Saudi Arabia and
the owner of another Saudi company, plaintiff Al Rushaid Parker
Drilling, Ltd. (ARPD).   Defendants are Pictet & Cie (Pictet), a
private bank with its principal place of business in Geneva,
Switzerland, Vice President and Client Relationship Manager
Pierre-Alain Chambaz and Pictet's eight general partners.1
Plaintiffs sued defendants in New York state court for concealing
ill-gotten money from a scheme orchestrated by three of
plaintiffs' employees.
           As alleged in the first amended complaint, ARPD
contracted to build six oil rigs for Saudi Arabia's national oil
company.   Unbeknownst to the plaintiffs, three ARPD employees
responsible for procuring services and vendors for the project
breached their fiduciary responsibilities by accepting bribes and


     1
      The general partner defendants are Philippe Bertherat, Remy
Antoine Best, Renaud Fernand de Planta, Jacques Joseph de
Saussure, Bertrand Francois Lambert Demole, Jean-Francois Demole,
Marc Philippe Pictet, and Nicolas Lucien Pictet.

                               - 2 -
                                 - 3 -                       No. 180

kickbacks from certain vendors, in exchange for purchasing
products at inflated prices and ignoring deficiencies in the
vendors' services.2
          Defendants played a central role in the employees'
scheme by knowingly laundering and concealing the bribes and
kickbacks for approximately four years.    According to the amended
complaint, "the corrupted employees needed the help of a willing
banker, a role fulfilled by defendants Pictet and Chambaz."
Specifically, Chambaz set up an offshore "bogus" company to
receive the bribes -- TSJ Engineering Consulting Co., Ltd. (TSJ)
in the British Virgin Islands.    He opened and actively managed
Geneva-based Pictet bank accounts for TSJ and the individual
employees.   The bank orchestrated the laundering of funds from
the vendors who wired bribes in favor of "Pictet and Co. Bankers
Geneva" to Pictet's New York correspondent bank account.3    From


     2
      Plaintiffs alleged   that once they discovered the bribes
they commenced an action   in Switzerland, through which they
successfully froze TSJ's   and the employees' Pictet accounts.
Also, the employees were   indicted in Switzerland for money
laundering.
     3
      The complaint alleges that Chambaz and Pictet knew the
money was "the result of some breach of the corrupted employees'
duties," "provide[d] substantial help," "hid" millions of dollars
in kickbacks, set up "a 'bogus' company to receive the bribes,"
"also set up and managed Pictet bank accounts that were used by
the corrupted employees to launder and conceal the bribe money,"
knew that TSJ would be used to launder money, and "helped the
corrupted employees open bank accounts" that would be used to
receive the laundered money, all in violation of their own
fiduciary duties. Thus, contrary to the dissent's assertion
(dissenting op at 6), the plaintiffs allege that Pictet and

                                 - 3 -
                                - 4 -                         No. 180

there, the funds were credited by Pictet to TSJ's Geneva-based
account, and the money was later divided up and transferred to
the employees' individual accounts.
            Plaintiffs alleged that "Pictet and Chambaz valued
their cozy business relationship with the corrupted employees
more than they valued proper banking procedures or ensuring that
it complied with its own financial responsibilities."    As
described in the amended complaint, Chambaz was no innocent
banker.    He was friends with the employees, and one of them -- a
friend for over 30 years -- emailed Chambaz about TSJ's name and
requested that Chambaz "add the co. to make it appear to be
okay."    Chambaz also knew the employees' annual income and that
they worked full time as officers or directors for ARPD.      Thus,
he had information that the money being deposited vastly exceeded
the employees' pay and was the result of some breach of their
duties, but he continued to help the employees conceal the
scheme.
            Plaintiffs asserted that defendants aided and abetted
the employees' breach of their fiduciary duty and were part of a
civil conspiracy with the employees.    Plaintiffs sought over $350
million in damages for harm incurred as a result of the bribery
and kickback scheme and the consequent financial devastation of
their business.
            Defendants moved to dismiss the amended complaint under


Chambaz designed and orchestrated the scheme.

                                - 4 -
                                - 5 -                        No. 180

CPLR 3211 (a) for lack of personal jurisdiction and failure to
state a claim, and pursuant to CPLR 327 on the basis of forum non
conveniens.    Defendants also moved to dismiss as against Al
Rushaid and ARPIC for lack of standing under CPLR 3211 (a)(2).
            In opposition to the motion, plaintiffs submitted
copies of TSJ's Articles of Incorporation and other corporate
documents listing the employees as owners and sole shareholders,
and applications for TSJ's and the employees' Pictet bank
accounts.   Plaintiffs also submitted copies of documents tracing
wire transfers from the vendors to Pictet's five New York
correspondent accounts, which the complaint alleged were credited
to TSJ's and the employees' Pictet Geneva accounts.    The
documents provide a record of invoices directing payment to
Pictet's Citibank account in New York, "credit advice" documents
reflecting payment to that same account, and routing documents
tracing transfers again through that same New York account.
Plaintiffs also submitted similar documents evidencing receipts
from and transfers to various other Pictet accounts in New York
including HSBC Bank USA, N.A., Deutsche Bank Trust Company,
America, and JPMorgan Chase Bank N.A.    In sum, the documents
represented numerous transfers, 15 of which were to/from
Citibank, New York and totaled over $4 million.
            Supreme Court granted defendants' motion to dismiss for
lack of personal jurisdiction, concluding that defendants' use of
the correspondent accounts was passive not purposeful (2014 WL


                                - 5 -
                                - 6 -                           No. 180

4226466 [Sup Ct, NY County 2014]).      The court also denied
jurisdictional discovery based on a statement by plaintiffs'
counsel at oral argument that the request was their fallback
argument.    In light of its decision, the court did not address
defendants' alternative grounds for dismissal.
            Plaintiffs appealed, arguing that personal jurisdiction
existed under the reasoning of Licci v Lebanese Can. Bank, SAL
(20 NY3d 327 [2012]).    The Appellate Division affirmed, and
distinguished Licci as requiring deliberate acts which were
absent in plaintiffs' case because the defendants merely carried
out their clients' instructions and did not "purposefully avail[]
[themselves] of the privilege of conducting activities in New
York" (127 AD3d 610, 611 [1st Dept 2015]).      We granted leave to
appeal (26 NY3d 909).


         II. New York's Long-Arm Statute CPLR 302 (a)(1)
            Plaintiffs allege that Pictet's repeated use of New
York correspondent accounts to receive and transfer millions of
dollars in illicit funds was central to the kickback and bribery
scheme, and constitutes the transaction of business substantially
related to their claims against defendants sufficient to confer
personal jurisdiction under CPLR 302 (a)(1).      Defendants respond
that personal jurisdiction cannot depend on third party conduct,
and requires a type of purposeful availment by defendants that is
lacking here.    Defendants also counter that the bank deposits are


                                - 6 -
                               - 7 -                        No. 180

incidental to the claimed wrongdoing because the basis for the
lawsuit is defendants' role in conspiring and aiding and abetting
the concealment of the bribes, not the manner in which the funds
were allegedly concealed.
          We conclude that defendants' use of the correspondent
bank accounts was purposeful and that plaintiffs' aiding and
abetting and conspiracy claims arise from these transactions.
Our decision is in accord with the analysis in Licci, that the
requirements of CPLR 302 (a)(1) are satisfied where the quantity
and quality of contacts establish a "course of dealing" with New
York, and the transaction and claim are not "merely coincidental"
(see Licci, 20 NY3d at 340).


  A.   Transacting Business in New York Through a Correspondent
                              Account

          CPLR 302 (a)(1) of New York's long arm statute
provides, in relevant part,
          As to a cause of action arising from any of
          the acts enumerated in this section, a court
          may exercise personal jurisdiction over any
          non-domiciliary, or his executor or
          administrator, who in person or through an
          agent . . . transacts any business within the
          state or contracts anywhere to supply goods
          or services in the state.
The CPLR 302 (a)(1) jurisdictional inquiry is twofold:    under the
first prong the defendant must have conducted sufficient
activities to have transacted business in state, and under the



                               - 7 -
                               - 8 -                        No. 180

second prong, the claims must arise from the transactions.4
Thus, "jurisdiction is proper even though the defendant never
enters New York, so long as the defendant's activities here were
purposeful and there is a substantial relationship between the
transaction and the claim asserted" (Fischbarg v Doucet, 9 NY3D
375, 380 [2007]).
          The Court has explained that "[p]urposeful activities
are those with which a defendant through volitional acts, avails
itself of the privilege of conducting activities within the forum
State, thus invoking the benefits and protections of its laws"
(id. [internal citations omitted]).    Determining "'purposeful
availment' is an objective inquiry, [which] always requires a
court to closely examine the defendant's contacts for their
quality" (Licci, 20 NY3d at 338, citing Fischbarg, 9 NY3d at
380).
          In Amigo Foods Corp. v Marine Midland Bank-NY (39 NY2d
391 [1976]), the Court considered whether a non-domiciliary's use
of a New York-based correspondent bank provides a jurisdictional
basis under CPLR 302 (a)(1).   In that case, plaintiff Amigo Foods



     4
      Notably, "[t]he transacting-business requirement of N.Y.
C.P.L.R. 302 requires far fewer contacts with New York than does
the doing-business requirement of N.Y. C.P.L.R. 301. Indeed,
proof of one transaction in New York is sufficient to invoke
jurisdiction. This easing of requirements is offset by the
corresponding requirement that the cause of action arise from the
very transaction or transactions which are relied upon to provide
the contact with the forum" (15 NY Jur. 2d Business Relationships
§ 1159).

                               - 8 -
                               - 9 -                          No. 180

Corporation, a New York wholesaler, contracted to buy potatoes
from a Maine potato grower.   Payment was to be made by letter of
credit at or through defendant Aroostook Trust Company, a bank
located in Maine.   Amigo Foods obtained the letter of credit from
New York-based Marine Midland Bank, which delivered the letter to
Aroostook's New York correspondent bank, Irving Trust Company.
The parties disputed the nature of the relationship between
Aroostook and Irving Trust, and relied on competing legal
theories as to whether Irving Trust was an agent or an
independent contractor of Aroostook.   On appeal from dismissal of
the complaint for lack of jurisdiction, this Court reversed and
remanded for jurisdictional discovery, concluding that
Aroostook's involvement needed to be clarified because, "standing
by itself, a correspondent bank relationship, without any other
indicia or evidence to explain its essence, may not form the
basis for long-arm jurisdiction under CPLR 302 (subd. (a), par.
1)" (39 NY2d at 396).
          On remand, discovery revealed that Amigo Foods directed
Marine Midland Bank to wire funds to the wholesaler's account
with Aroostook.   Marine Midland unilaterally chose to wire
payment through the "relatively small checking account" defendant
maintained at Irving Trust.   When Aroostook informed the Maine
potato grower of this transaction, the potato grower instructed
Aroostook to reject the funds, which it did.   The Appellate
Division dismissed for lack of jurisdiction because Aroostook,


                               - 9 -
                              - 10 -                       No. 180

through its New York correspondent account, had "passively and
unilaterally been made the recipient of funds" (61 AD2d 896 [1st
Dept 1978]).   We affirmed for the reasons stated (46 NY2d 855
[1979]).
           Years later the Court revisited the issue of
correspondent accounts as a basis for personal jurisdiction in
Licci.   In that case the Second Circuit certified two questions
regarding the application of CPLR 302 (a)(1) to a foreign bank
charged with violations of the Anti-Terrorism Act, Alien Tort
Statute, and Israeli tort law.   In Licci, several dozen United
States, Canadian, and Israeli citizens were injured by terrorist
attacks in Israel launched by Hizballah.   The plaintiffs sued
Lebanese Canadian Bank (LCB) for facilitating terrorist acts by
providing banking services to Hizballah.   Personal jurisdiction
in New York was alleged based on LCB's use of a New York
correspondent bank account to effectuate the wire transfers that
provided the funds to Hizballah's "financial arm," the Shahid
Foundation, necessary to the commission of the illegal attacks.
           In addressing the certified questions, our Court stated
that "in the banking context, the requisite inquiry under CPLR
302 (a)(1)'s first prong [the transacting business requirement]
may be complicated by the nature of inter-bank activity,
especially given the widespread use of correspondent accounts
nominally in New York to facilitate the flow of money worldwide,
often for transactions that otherwise have no other connection to


                              - 10 -
                              - 11 -                         No. 180

New York, or indeed the United States" (20 NY3d at 338).    To
clarify, the Court relied on Amigo Foods as an example of
activity that cannot serve as a basis for personal jurisdiction
because Aroostook's use of the correspondent account "was
essentially adventitious -- i.e., it was not even Aroostook's
doing" (Licci, 20 NY3d at 338).   This Court did not reason,
contrary to the dissent's suggestion (dissenting op at 3), that
personal jurisdiction arising from the use of a correspondent
bank account in New York must also be accompanied by additional
activities in the state.   Instead, Licci held that "complaints
alleging a foreign bank's repeated use of a correspondent account
in New York on behalf of a client -- in effect, a 'course of
dealing'[] -- show purposeful availment of New York's dependable
and transparent banking system, the dollar as a stable and
fungible currency, and the predictable jurisdictional and
commercial law of New York and the United States" (Licci, 20 NY3d
at 339, citing Indosuez Intl. Fin. v National Reserve, 98 NY2d
238, 247 [2002]).
          The case cited by the Court in support of this "course
of dealing" formulation, Indosuez Intl. Fin. v National Reserve
Bank (98 NY2d 238 [2002]), involved 14 currency exchange
transactions between a Netherlands corporation and a Russian
bank, six of which were made by the plaintiff to a New York bank
and ten of which had New York choice of law provisions.    Personal
jurisdiction existed because the parties had established payment


                              - 11 -
                             - 12 -                          No. 180

in five prior similar transactions through a New York bank, by
which "a course of dealing ha[d] been established" (98 NY2d at
247; citing Banco Ambrosiano v Artoc Bank & Trust, 62 NY2d 65
[1984] [finding sufficient contacts to maintain jurisdiction
where defendant maintained a correspondent bank account in New
York, the account was "the very account through which" the
transaction at issue was effectuated, and the defendant
"regularly" used the account to "accomplish its international
banking business"];5 and Parex Bank v Russian Sav. Bank, 116 F
Supp 2d 415 [SDNY 2000][finding a Russian company "does business"
in New York where it "routinely" conducted exchange deals and
agreed to accept payment and a security deposit using New York
banks and banking institutions]).
          Given this understanding of the first prong of CPLR 302


     5
      The dissent's apparent concern over our reference to these
cases is misplaced. The Court in Licci cites both Indosuez
(Licci, 20 NY3d at 339) and Banco Ambrosiano (id. at 335) to
support its analysis of when the use of a correspondent account
rises to the level of a "course of dealing." Further, the
dissent incorrectly insists that Indosuez is inapplicable because
jurisdiction hinged on the New York forum selection clauses and
the fact that the bank was itself a party to the contract. The
forum selection clauses were only an alternative ground for
jurisdiction, not a necessary component of it (Indosuez, 98 NY2d
at 247). Additionally, it is true that the bank was a party to
the contracts at issue, but nowhere does the Court rely on this
fact in its personal jurisdiction analysis. The dissent's
attempt to distinguish Banco Ambrosiano is similarly
unpersuasive. Not only did Indosuez cite Banco Ambrosiano in the
context of defining a course of dealing, but Licci also cited
Banco Ambrosiano as an example of this Court's consideration of
when a party may be subject to jurisdiction based on the use of a
correspondent bank account, albeit in a different context.

                             - 12 -
                             - 13 -                         No. 180

(a)(1), the Court in Licci concluded that the repeated use by LCB
of the correspondent account showed a transaction of business
where LCB "deliberately used a New York account again and again"
and "presumably" LCB used this New York account because it was
"cheaper and easier for LCB than other options."   Thus, even
though "LCB could have routed the dollar transactions on behalf
of Shahid elsewhere, the fact that LCB used a New York account
'dozens' of times indicates desirability and a lack of
coincidence" (20 NY3d at 340).
          As these cases establish, unintended and unapproved use
of a correspondent bank account, where the non-domiciliary bank
is a passive and unilateral recipient of funds later rejected --
as in Amigo Foods -- does not constitute purposeful availment for
personal jurisdiction under CPLR 302 (a)(1).   Repeated,
deliberate use that is approved by the foreign bank on behalf and
for the benefit of a customer -- as in Licci -- demonstrates
volitional activity constituting transaction of business.    In
other words, the quantity and quality of a foreign bank's
contacts with the correspondent bank must demonstrate more than
banking by happenstance.
          Turning to plaintiffs' appeal, we first assume as true
the facts alleged in the amended complaint because, "[o]n a
motion to dismiss pursuant to CPLR 3211, the pleading is to be
afforded a liberal construction. We accept the facts as alleged
in the complaint as true, accord plaintiffs the benefit of every


                             - 13 -
                                - 14 -                       No. 180

possible favorable inference, and determine only whether the
facts as alleged fit within any cognizable legal theory" (Leon v
Martinez, 84 NY2d 83, 87–88 [1994]).     The Court may "consider
affidavits submitted by plaintiffs to remedy any defects in the
complaint, because the question is whether plaintiffs have a
cause of action, not whether they have properly labeled or
artfully stated one" (Chanko v American Broad. Co. Inc., 27 NY3d
46, 52 [2016]).
            The amended complaint asserts that Pictet maintained a
relationship with New York banks and marketed "business relations
in New York" on its website.    Specifically, the Citibank, New
York account was used to wire the bribes to a Pictet account in
Geneva, after which point, the money was divided up and
distributed amongst the "corrupted employees" by deposit to their
individual Pictet accounts.    Chambaz knew the large sums of money
being wired were proceeds of an illegal scheme but never
questioned them, and continued to aid and abet the fraud.     In
opposition to the motion to dismiss, plaintiffs submitted copies
documenting 15 wire transfers to Citibank in favor of TSJ, from
2006-2008, which reveal the movement of millions of dollars from
the vendors to the employees.    Similar transactions were
documented from several other of Pictet's New York correspondent
accounts.
            After the vendors sent the money to Citibank, Pictet
did not ignore or reject the funds, as the defendant did in Amigo


                                - 14 -
                              - 15 -                         No. 180

Foods (39 NY2d 391).   Rather, Pictet credited the funds in that
correspondent bank account to TSJ, an essential step in the
money-laundering scheme.   Citibank and the other banks held funds
for Pictet, then Pictet credited them to the TSJ account, and
next distributed the funds to the employee accounts.   It is of no
moment that the employees "directed the vendors" to deposit the
money in the New York accounts because what matters is
defendants' banking activity with the correspondent accounts,
here, that the money deposited in New York was credited to the
Pictet accounts in accordance with Pictet's money-laundering.     As
described in the complaint, the employees accessed the funds in
those accounts after Pictet credited the transfer from its New
York correspondent account.
          The Appellate Division erroneously concluded that
plaintiffs failed to establish purposeful availment because
defendants "merely carried out their clients' instructions."     Our
cases do not require that the foreign bank itself direct the
deposits, only that the bank affirmatively act on them.    Contrary
to the dissent's assertion (dissenting op at 4), in Licci, it was
Hizbollah that directed the wire transfers through LCB's
correspondent bank and not defendant, LCB.   A foreign bank with a
correspondent account, therefore, that repeatedly approves
deposits and the movement of funds through that account for the
benefit of its customer is no less "transacting business in New
York" because the customer, or a third party at the customer's


                              - 15 -
                               - 16 -                        No. 180

direction, actually deposits or transfers the funds to New York.
           Moreover, the jurisdictional inquiry at the first prong
requires a close examination of defendant's contacts (Licci, 20
NY3d at 338).    If those contacts are enough, the fact that others
may also have contact with the correspondent bank is not
dispositive.    The facts here illustrate the point because the
complaint alleges that defendants orchestrated the money
laundering and that the New York account was integral to the
scheme.    It is precisely the fact that defendants chose New York,
when other jurisdictions were available, that makes the New York
connection "volitional" and not "coincidental."    The focus of the
jurisdictional analysis is the foreign bank's conduct vis-a-vis
the correspondent bank, meaning how it uses the correspondent
accounts -- not whether some other bank could have been used
instead.
           Defendants' use of the correspondent accounts is far
from the "unilateral" payment in Amigo Foods where plaintiffs
chose to deposit money in New York at their own discretion
because here the vendors' choice to deposit money in New York was
precisely part of defendants' design, and not a "unilateral"
decision at all.    Pictet was therefore actively engaged in a
cycle of banking transactions wherein money went from the vendors
to New York to Geneva, and then from Geneva to the employees.
The use of the account was not "adventitious" because the account
was used routinely to hold deposits which Pictet then credited to


                               - 16 -
                              - 17 -                         No. 180

TSJ's account in Geneva.   Thus, the correspondent account was
crucial to a course of repeated banking activity.
           Defendants' conduct is like that found sufficient in
Licci, where the defendants actively used a correspondent bank to
further a scheme that caused harm.     As in Licci, the defendants'
use of the New York account to transfer money provided the
employees with the "laundered" profits from the bribery and
kickback scheme.   Also, just as in Licci, defendants used the
correspondent account in New York "to move the necessary" money
(Licci, 20 NY3d at 340).
           Defendants' correspondent banking activity is
sufficient to establish a purposeful course of dealing,
constituting the transaction of business in New York under CPLR
302 (a)(1).


   B.   Cause of Action Arising from the Contacts with New York
           To satisfy the second prong of CPLR 302 (a)(1) that the
cause of action arise from the contacts with New York, there must
be an "'articulable nexus' [] or 'substantial relationship' []
between the business transaction and the claim asserted" (Licci,
20 NY3d at 339).   This inquiry is "relatively permissive" (id. at
339, citing McGowan v Smith, 52 NY2d 268 [1981] and Kreutter v
McFadden Oil Corp., 71 NY2d 460 [1988]), and does not require
causation, but merely "a relatedness between the transaction and
the legal claim such that the latter is not completely unmoored


                              - 17 -
                              - 18 -                        No. 180

from the former, regardless of the ultimate merits of the claim"
(Licci, 20 NY3d at 339).   The claim need only be "in some way
arguably connected to the transaction" (id. at 340).
           The allegations in the complaint easily satisfy this
nexus requirement.   Plaintiffs allege that defendants aided and
abetted in the employees' breach of their fiduciary duty to the
plaintiffs, and defendants further conspired with each other and
the employees by acting in concert to breach fiduciary duties,
defraud plaintiffs, and convert plaintiffs' property.    These
claims depend on the assertions that defendants established the
banking structure in New York and Geneva through which they
orchestrated the money laundering part of the bribery/kickback
scheme.   Defendants served as the employees' bankers, without
whom the employees could not launder and conceal millions in
kickbacks and bribes.   In Licci, the Court found the requisite
nexus where the bank effected wire transfers which financed
terrorist activities.   Similarly, the complaint alleges that
Pictet and defendants effected the transfers of money to the New
York correspondent bank as part of the money-laundering scheme
that put the bribes/kickbacks in the hands of the employees.
Those allegations are enough to show the minimum level of
relatedness to the Citibank transactions.
           Defendants argue that the use of the New York
correspondent bank is not substantially related to the
allegations because the transfers occurred months after TSJ and


                              - 18 -
                              - 19 -                         No. 180

the individual Pictet bank accounts were created, and therefore
the transfers were incidental to the scheme that injured the
plaintiffs, since the injury would exist had payment been made by
means other than wire transfers.   Defendants mistakenly rely on
Johnson v Ward (4 NY3d 516 [2005]) in support of their argument
that the New York connection was "merely coincidental."    In
Johnson, a non-resident driver, with a New York state license and
registration, got into a car accident from which a tort claim
arose.   The accident occurred in New Jersey and all the parties
were New Jersey residents.   The Court reasoned that the
possession of a New York license and registration at the time of
the accident was "merely coincidental" because the claim arose
out of the allegedly negligent driving, not the issuance of a New
York license and registration.   The defendant driver could have
had a license from elsewhere or no license at all.
           Here, the money laundering could not proceed without
the use of the correspondent bank account, and, as plaintiffs
argue, their claims require proof that the bribes and kickbacks
were in fact paid.   The money laundering scheme Chambaz designed
relied precisely on the existence of bank accounts in different
jurisdictions, through which the money would pass. In Johnson,
the claim of negligence was wholly separate from defendant's
possession of a New York state license and registration.    In
contrast, plaintiffs' claims of aiding and abetting breaches of
fiduciary duties and conspiracy turn entirely on the money


                              - 19 -
                              - 20 -                          No. 180

laundering Pictet and Chambaz allegedly set up and maintained,
necessarily including the use of a New York bank account.


              III. Federal Constitutional Due Process
           Exercise of personal jurisdiction under the long-arm
statute must comport with federal constitutional due process
requirements (LaMarca V Pak-Mor Mfg. Co., 95 NY2d 210, 216
[2000]).   It is well established that a nondomiciliary must have
"certain minimum contacts with [the forum] such that the
maintenance of the suit does not offend traditional notions of
fair play and substantial justice" (International Shoe Co. v
State of Wash., Office of Unemployment Comp. & Placement, 326 U.S.
310, 316 [1945] [internal quotation marks and citations
omitted]).   As the Second Circuit has aptly noted, "despite the
fact that section 302 (a)(1) . . . and constitutional due process
are not coextensive, and that personal jurisdiction permitted
under the long-arm statute may theoretically be prohibited under
due process analysis, we would expect such cases to be rare"
(Licci ex rel. Licci v Lebanese Can. Bank, SAL, 732 F3d 161, 170
[2d Cir 2013]).   This is not such a case, and defendants'
arguments to the contrary are meritless.
           The "minimum contacts" test "has come to rest on
whether a defendant's conduct and connection with the forum State
are such that it should reasonably anticipate being haled into
court there" (LaMarca, 95 NY2d at 216 [citations omitted]).      Such


                              - 20 -
                                - 21 -                       No. 180

minimum contacts exist where a defendant "purposefully avails
itself of the privilege of conducting activities within the forum
State" (id.).   Here, defendants' maintenance and repeated use of
a New York correspondent bank account "to achieve the wrong
complained of in this suit satisfies the minimum contacts
component of the due process inquiry" (Licci ex rel. Licci, 732
F3d at 173).
          Whether personal jurisdiction offends "notions of fair
play and substantial justice" depends on a consideration of "the
burden on the defendant, the forum State's interest in
adjudicating the dispute, the plaintiff's interest in obtaining
convenient and effective relief, the interstate judicial system's
interest in obtaining the most efficient resolution of
controversies, and the shared interest of the several States in
furthering fundamental substantive social policies" (Burger King
Corp. v Rudzewicz, 471 U.S. 462, 477 [1985]).    Here, while the
parties are foreign nationals, the burden of litigation in New
York is reduced by "modern communication and transportation"
(Licci ex rel. Licci, 732 F3d    at 174 [citations omitted]).
Furthermore, the complaint implicates the fraudulent use of New
York's banking system, an issue of great importance to the State,
and New York courts provide the plaintiffs a greater possibility
of relief.   On balance, and considering all the remaining
factors, the maintenance of suit here does not "offend
traditional notions of fair play and substantial justice."


                                - 21 -
                               - 22 -                         No. 180

                      IV. Forum Non Conveniens
          Defendants advance another alternative argument, that
we should dismiss the complaint on forum non conveniens grounds
as a matter of law.   We find no support for this position.     "In
general, a decision to grant or deny a motion to dismiss []on
forum non conveniens grounds is addressed to a court's
discretion, and we will review it only to decide whether
discretion has been abused" (Mashreqbank PSC v Ahmed Hamad Al
Gosaibi & Bros. Co., 23 NY3d 129, 137-38 [2014]).   Such cases,
where forum non conveniens grounds is required as a matter of
law, are "relatively uncommon" (id.).   "The doctrine is flexible,
requiring the balancing of many factors in light of the facts and
circumstances of the particular case" (National Bank & Trust Co.
of N. Am. v Banco De Vizcaya, S.A., 72 NY2d 1005, 1007 [1988]).
The instant appeal is a poor candidate for forum non conveniens
disposition in this Court because there has been no discovery and
plaintiffs allege the existence of additional contacts that may
affect the balance of factors in favor of maintaining
jurisdiction over the case.   Instead, Supreme Court should
address the matter in the first instance.


                                 V.
          Accordingly, the order of the Appellate Division should
be reversed, with costs, and the case remitted to Supreme Court
for further proceedings in accordance with this opinion.


                               - 22 -
Rasheed al Rushaid, et al. v Pictet & Cie, et al.
No. 180




GARCIA, J. (concurring):
          This case calls upon us to again examine when the use
of a New York correspondent bank account by a foreign bank is
sufficient to confer personal jurisdiction over that foreign bank
under this State's long-arm statute.


                              - 1 -
                                - 2 -                          No. 180
           The majority and dissent disagree on whether the
conduct of defendant here, a Swiss bank, was sufficient to
satisfy the first prong of our long-arm test -- the transaction
of business within the State.   I agree with the majority that
defendant's conduct was sufficient to confer personal
jurisdiction.   However, given the dissent's dire warning that we
"risk[] upending forty years of precedent" (dissenting op at 1),
I write separately simply to make clear we do no such thing.
                                        I.
           The substance of plaintiff's allegations are not in
dispute.   Nor is the rule requiring us to accept those
allegations as true in deciding the issue of personal
jurisdiction (see Licci v Lebanese Canadian Bank, 20 NY3d 327,
340 [2012]).
           Plaintiff Rasheed Al Rushaid is a Saudi resident and
co-owner of plaintiff Al Rushaid Petroleum Investment
Corporation, a Saudi company that in turn owns plaintiff Al
Rushaid Parker Drilling, Ltd. (ARPD).        Defendants are Pictet &
Cie (Pictet), a private bank with its principal place of business
in Geneva, Switzerland, Vice President and Client Relationship
Manager Pierre-Alain Chambaz and Pictet's eight general partners.
           Plaintiffs commenced this action in New York state
court asserting that defendants were active participants in a
kickback and money-laundering scheme orchestrated by three of
ARPD's employees.


                                - 2 -
                                 - 3 -                        No. 180
            ARPD contracted to build six oil rigs for Saudi
Arabia's national oil company.    Three ARPD employees responsible
for procuring services and vendors for the project allegedly
breached their fiduciary responsibilities by accepting bribes and
kickbacks from certain vendors, in exchange for purchasing
products at inflated prices and ignoring deficiencies in the
vendors' performance.    Those vendors were located around the
globe, in, among other countries, China, Norway, the United Arab
Emirates and the United States.
            According to the complaint, Pictet was not a passive
banking establishment providing commercial services to the ARPD
employees.    Rather the bank, through its executive Chambaz, knew
of, and affirmatively assisted in, the kickback arrangement
between the ARPD employees and the vendors.    Chambaz knew the
corrupt ARPD employees personally -- one for more than thirty
years -- and knew they were accepting bribes in the course of
their employment.    He assisted each with setting up a personal
account with Pictet in Switzerland and he helped them to create a
front company in the British Virgin Islands, TSJ Engineering
Consulting Co., Ltd. [TSJ], to receive the bribes from those
vendors.1    Chambaz "actually knew that substantial sums, well in


     1
       As evidence of Chambaz's knowledge of the scheme,
plaintiff's introduced an email from one of the ARPD employees to
Chambaz discussing the name of TSJ, in which the employee
requested that Chambaz "add the co. [to the account name] to make
it appear to be okay." The name itself, "TSJ," stands for the
first letter of the first names of the three corrupt employees:

                                 - 3 -
                                - 4 -                       No. 180
excess [of any ARPD salary], were going into, and out of, the TSJ
account were not earned by the corrupted employees in the course
of their employment with ARPD, or through any legitimate business
venture."
            Two causes of action are pleaded as a result: aiding
and abetting the employees' breach of fiduciary duties owed to
plaintiffs' and civil conspiracy for defendants' role in
establishing TSJ and the corresponding bank accounts that enabled
the employees to "launder the funds that flowed from the bribes."
                                        II.
New York's long-arm statute provides:
            (a) Acts which are the basis of jurisdiction.
            As to a cause of action arising from any of
            the acts enumerated in this section, a court
            may exercise personal jurisdiction over any
            non-domiciliary, or his executor or
            administrator, who in person or through an
            agent:
            (1) transacts any business within the state
            or contracts anywhere to supply goods or
            services in the state.
(CPLR 302 [a][1]).
            The jurisdictional inquiry is twofold:   under the first
prong, enumerated in subsection (a)(1), the defendant must have
conducted sufficient activities to have transacted business in
the state, and under the second prong, enumerated in subsection
(a), the claims must "arise from" those specific transactions.



Thomas Caplis, Shekhar Shetty, and James Wright, whose names are
listed as shareholders on TSJ's Articles of Association.

                                - 4 -
                               - 5 -                       No. 180
          The crux of the disagreement is whether the use of the
correspondent account in New York by the Swiss bank was
purposeful.   Understanding the commercial motivation behind
correspondent accounts and how they are used by foreign banks is
therefore relevant to resolving the issues presented.   As one
federal court has articulated it:
          Interbank accounts, also known as
          correspondent accounts, are used by foreign
          banks to offer services to their customers in
          jurisdictions where the banks have no
          physical presence, and otherwise to
          facilitate transactions involving such
          jurisdictions. Given the international
          importance of U.S. currency and the U.S.
          market, many foreign banks have such
          interbank accounts in the United States.
          There are banks that conduct virtually all
          transactions external to the bank through
          their U.S. interbank accounts.
          Because interbank accounts can be used to
          complete transactions in the United States
          without the need to directly establish an
          account in the United States, they can be
          vehicles for money laundering, with or
          without the complicity of the foreign bank.
(United States v. Union Bank for Savings & Investment (Jordan),
487 F3d 8, 15 [1st Cir 2007] [internal citations omitted]; see
generally Minority Staff of Senate Permanent Subcomm. on
Investigations, 107th Cong., Report on Correspondent Banking: A
Gateway to Money Laundering, 11-14, 30, 41-42 [Comm. Print
2001]).
          Here, the complaint alleges that Pictet was complicit
in laundering the proceeds of a kickback scheme through its New
York correspondent account.   These facts fit comfortably within

                               - 5 -
                               - 6 -                         No. 180
the guideposts established by our two cases on point: Licci (20
NY3d 327) and Amigo Foods Corp. v Marine Midland Bank-New York et
al. (39 NY2d 391 [1976]).
          Amigo Foods is the leading case finding mere
coincidental use of a correspondent account.   The facts in Amigo
Foods are recounted in the majority and in Licci (majority op at
8-9; Licci, 20 NY3d at 335-336).   It is clear that, as the
dissent notes, the defendant bank in Amigo Foods, Aroostook, was
the "passive recipient of payment" on a letter of credit in favor
of its Maine client.   However, the entity directing the payment
to Aroostook's correspondent account at a New York institution
was not that client, but a third-party: Marine Midland Bank-New
York, the buyer's bank.   Aroostook's entire involvement in that
commercial transaction, as later developed through additional
discovery, was its receipt of the payment directed by Marine
Midland to Aroostook's New York correspondent account,
notification of its client in Maine, and rejection of the funds
per the client's instructions. Marine Midland -- the holder of
plaintiff's letter of credit -- was taking advantage, for its own
convenience, of a banking service provided by Aroostook to
deposit funds paid on that letter of credit (Amigo Foods Corp. v
Marine Midland Bank-New York et al., 61 AD2d 896 [1st Dept 1978]
affd 46 NY2d 855 [1979]; see Licci, 20 NY3d at 337).   The
"depositor" was not defendant's client   (see dissenting op at 3).
Because the plaintiff failed to establish that Aroostook


                               - 6 -
                                - 7 -                        No. 180
"purposefully availed itself of the privilege of conducting
activities in New York thereby invoking the benefits and
protections of its laws" (Licci, 20 NY3d at 337, quoting Amigo
Foods, 61 AD2d at 897), the analysis ended at prong one of the
long-arm test.
          In Licci, this Court found such "purposeful availment"
with respect to activity conducted through defendant's
correspondent account in New York.      We held that "a foreign
bank's repeated use of a correspondent account in New York on
behalf of a client -- in effect, a 'course of dealing' -- shows
purposeful availment of New York's dependable and transparent
banking system, the dollar as a stable and fungible currency, and
the predictable jurisdictional and commercial law of New York and
the United States"   (Licci, 20 NY3d at 339 [internal citation
omitted][emphasis supplied]).   The fundamental misimpression
apparently left by Licci is that the defendant bank itself must
somehow direct the funds into the correspondent bank account (see
Rasheed Al Rushaid et al. v Pictet, 127 AD3d 610 [1st Dept
2015]["Thus, unlike (the defendant bank in Licci), defendants
merely carried out their clients' instructions"]). The dissent
takes a quote from a later Second Circuit opinion in Licci; the
"bank 'deliberately chose' to process the transfers through AmEx
in New York" (dissenting op at 7, quoting Licci ex rel. Licci et
al. v Lebanese Canadian Bank, SAL, 732 F3d 161, 171 [2nd Cir
2013]).


                                - 7 -
                               - 8 -                       No. 180
          Here, there can be no dispute that once the money was
in the correspondent account -- a time when only Pictet held
title to the funds -- the bank affirmatively and deliberately
transferred the money to Switzerland on behalf of the ARPD
employees (see Sigmoil Resources, N.V. v Pan Ocean Oil
Corp.(Nigeria) et al., 234 AD2d 103 [1st Dept 1996]).    But the
dissent is apparently troubled by the absence of an affirmative
act by Pictet in directing the money into the New York
correspondent bank account.2
          The first problem with this line of reasoning is that
nowhere in the record of Licci is there any indication that the
defendant, Lebanese Canadian Bank [LCB], itself played a role in
choosing to use the New York correspondent account.   Rather, as
the majority points out, the only evidence in the record is that


     2
        If this is indeed the missing piece for the dissent, it
would seem remand for additional discovery would be in order to
determine what role if any Chambaz or others at Pictet played in
the routing of funds to New York. Certainly, given the
allegations concerning the establishment of the front company in
the British Virgin Islands, there is enough to warrant that step.
It is certainly as sufficient as the initial showing made by
plaintiff in our first Amigo Foods decision -- when we remitted
that case to the trial court for further discovery (39 NY2d at
396). While acknowledging that such a request had been made by
plaintiff pursuant to CPLR 3211(d), the lower court denied
discovery because it mistakenly believed the argument abandoned,
not for any "failure" in the affidavits submitted (2014 WL
4226466; see dissenting op at n 2). Given that jurisdictional
issues in long-arm cases are likely to be complex, discovery is
"desirable, indeed may be essential, and should quite probably
lead to a more accurate judgment than one made solely on the
basis of inconclusive preliminary affidavits (Peterson v Spartan
Ind., 33 NY2d 463, 467 [1974]).

                               - 8 -
                                - 9 -                       No. 180
Hizballah directed the use of that account3 for deposit of funds
ultimately used to further the terrorist goals of that
organization.    If such facts -- the specific nature of the
commercial transaction and the bank's unilateral choice of the
corresponding account venue to effect the transfer -- truly
formed the underpinning of our holding, it is odd to say the
least that they are not articulated in our decision.    Rather, the
relevant allegations were that "LCB used this correspondent
account . . . to transfer several million dollars by means of
'dozens' of international wire transfers on behalf of Shahid;
that LCB knew that Hizballah was a terrorist organization and
that Shahid was part of its financial arm; that the wire
transfers 'caused, enabled and facilitated the terrorist rocket
attacks'. . .; and that LCB knew that Hizballah required wire
transfer services in order to . . . carry out such terrorist
attacks" (Licci, 20 NY3d at 332).
          Second, just as the Lebanese bank did in Licci, Pictet
provides a correspondent account in this State as a service to
its clients.    The client here -- the same front company
established with the help of the bank -- used that service
approximately 15 times to transfer millions of dollars in U.S.
currency to Pictet accounts in Geneva.    Funds arrived into the


     3
      The complaint alleged that the Hizballah accounts were
maintained at "various LCB branches in Lebanon" and were "titled
to the Shahid (Martyrs) Foundation," (2009 WL 3639957 [SDNY,
amend. compl. 45-46]).

                                - 9 -
                              - 10 -                        No. 180
New York correspondent account, at the direction of the front
company that the bank helped establish, from those vendors in
China, U.A.E., Norway and the United States and were then wire
transferred to Pictet accounts in Switzerland in U.S. dollars.
Pictet's actions in clearing these transactions through its New
York correspondent account for a client depositing millions
dollars into that Swiss bank was certainly "affirmative and
deliberate" and done for the bank's own commercial purposes.
That purposeful activity stands in stark contrast to Aroostook's
passive receipt of a fund transfer from a third-party's bank
routed through New York for the sole convenience of that third-
party (Amigo Foods, 61 AD2d at 897).4
          Moreover, although much more critical to the analysis
of the second prong discussed briefly below, the allegations that
Pictet was a knowing participant -- as a coconspirator or aider
and abettor -- in the wrongdoing strongly supports a finding of
purposeful availment.   Pictet, it is alleged, had a shared
purpose with the corrupt ARPD employees -- to further the
kickback scheme -- in the same manner the Lebanese bank in Licci



     4
      If in Licci, LCB had helped Hizballah establish Shahid as a
front company, Shahid had then directed donors to deposit funds
in the LCB correspondent account in New York, that money was
wired from that LCB bank account to a Shahid account at LCB in
Lebanon, and it was then dispersed to individuals intending to
carry out terrorist attacks -- all with a collective purpose to
further the terrorist goals of Hizballah -- the dissent would
find no "purposeful availment" under prong one of our long-arm
test.

                              - 10 -
                               - 11 -                      No. 180
was alleged to have shared Hizballah's terrorist goals.    Use of a
correspondent bank account in New York was a deliberate step by
clients in both cases to move funds central to these shared
goals.    In neither case was the use of a New York correspondent
account merely "coincidental."
            Accordingly, the finding that the actions of Pictet
satisfy prong one of our test for long-arm jurisdiction is in
keeping with both Amigo Foods and Licci and is not in any way a
"retreat" from the principles articulated in those cases.5
                                     III.
            As the dissent finds that plaintiff has failed the
jurisdictional test on prong one, there is no discussion of the
application of the "arising from" prong. "[A]t minimum," all that
is required is "a relatedness" so that the legal claim is not
"completely unmoored" from the transactions (Licci, 20 NY3d at
339).    As noted above, plaintiff alleges that Pictet aided and
abetted the ARPD employees breach of their fiduciary duties to
their employer and conspired with them to do the same.    Pictet is
alleged to have used its New York correspondent account to
knowingly transfer the proceeds of the kickback scheme -- acting
this way to assist the ARPD employees in profiting from their


     5
      As the majority notes, Supreme Court should still address
the forum non conveniens issue (majority op at 22). In that
context, our State's interest in the integrity of its banking
system may again be considered along with factors militating
against resort to a New York forum (see Mashreqbank PSC v Ahmed
Hamad Al Gosaibi & Bros. Co. et al., 23 NY3d 129, 137 [2014]).

                               - 11 -
                              - 12 -                      No. 180
breach of fiduciary duty (see id. at 340). This is sufficient to
establish an articulable nexus between the use of the
correspondent account and the claims asserted (id. at 339).
                                IV.
          "It should hardly be unforeseeable to a bank that
selects and makes use of a particular forum's banking system that
it might be subject to the burden of a lawsuit in that forum for
wrongs related to, and arising from, that use"   (Licci, 732 F3d
at 171-172).   The conclusion that personal jurisdiction attaches
in a case brought by victims of such wrongs may well chill
foreign banks from taking advantage of this State's banking
system to knowingly forward money for terrorist purposes, or to
knowingly launder the proceeds of illegal activity.   So be it.




                              - 12 -
Rasheed al Rushaid, et al. v Pictet & Cie, et al.
No. 180




PIGOTT, J.(dissenting):
          CPLR 302(a)(1) does not confer personal jurisdiction
over a foreign bank when, as in this case, the bank's only
connection to New York is the maintenance of a New York
correspondent account and the passive receipt of payments into
that account, at the unilateral direction of third parties.    The
majority's contrary conclusion is based on a misreading of Licci
v Lebanese Canadian Bank (20 NY3d 327 [2012]), in which we held
that a foreign bank was subject to personal jurisdiction because
it deliberately and repeatedly wired money through its New York
correspondent account into the hands of Hizballah, to effect
terrorist goals shared by the bank.   In ignoring the significant
distinctions between Licci and this case, the majority risks
upending over forty years of precedent that holds the mere
maintenance of a New York correspondent account is insufficient
to assert personal jurisdiction over a foreign bank.
Accordingly, I dissent.

                              - 1 -
                               - 2 -                       No. 180
          New York's long-arm statute authorizes a court to
exercise personal jurisdiction over any non-domiciliary who
transacts business within the state, if the cause of action
arises from such acts (see CPLR 302[a][1]).   "Although it is
impossible to precisely fix those acts that constitute a
transaction of business, our precedents establish that it is the
quality of the defendants' New York contacts that is the primary
consideration" (Fischbarg v Doucet, 9 NY3d 375, 380 [2007]).
Specifically, we look for "[p]urposeful activities" in which a
party, "through volitional acts, avails itself of the privilege
of conducting activities within the forum State" (id. [internal
quotations omitted]).   For example, in Fischbarg, we upheld the
exercise of personal jurisdiction over out-of-state defendants
who had retained an attorney in New York to represent them in a
foreign proceeding, because they "projected themselves into our
state's legal services market" and, "on their own volition,"
chose to utilize the plaintiff's services (id. at 382).
          So, too, in Licci, the foreign bank projected itself
into this State by affirmatively and deliberately transferring
money on behalf of a client, through its New York correspondent
account, to Hizballah (see 20 NY3d at 340).   The evidence in
Licci established that the bank "could have . . . processed U.S.-
dollar-denominated wire transfers for the Shahid account through
correspondent accounts anywhere in the world," yet it
"deliberately chose to process the many Shahid wire transfers


                               - 2 -
                               - 3 -                        No. 180
through AmEx in New York" (Licci ex rel. Licci v Lebanese Can.
Bank, 732 F3d 161, 171 [2d Cir 2013] [emphasis added]).   What is
more, the bank in Licci transferred the funds through its New
York account "to effect its [the bank's] . . . shared terrorist
goals" (Licci, 20 NY3d at 340 [emphasis added]).
          "Not all purposeful activity, however, constitutes a
transaction of business within the meaning of CPLR 302(a)(1)"
(Fischbarg, 9 NY3d at 380).   In stark contrast to Licci, the
foreign bank in Amigo Foods Corp. v Marine Midland Bank-New York
was held not to have purposefully availed itself of the privilege
of conducting activities in New York where it maintained a New
York correspondent account and had "passively and unilaterally
been made the recipient of funds which, at its customers'
direction, it ha[d] declined" (61 AD2d 896, 897 [1st Dept 1978],
affd for reasons stated 46 NY2d 855 [1979]).   A depositor's
"unilateral choice" to deposit money into the bank's account did
not suddenly transform a correspondent banking relationship into
the kind of volitional act that is required under the long-arm
statute (id.).
          If there were any confusion as to the meaning of our
decision in Amigo Foods, we put it to rest in Licci.   There, we
clarified that
          "Amigo Foods [i]s best read as standing for
          the proposition that the first prong of the
          long-arm jurisdiction test . . . may be
          satisfied by the defendant's use of a
          correspondent bank account in New York, even
          if no other contacts between the defendant

                               - 3 -
                               - 4 -                        No. 180
          and New York can be established, if the
          defendant's use of that account was
          purposeful"
(Licci, 20 NY3d at 338, quoting Licci ex rel. Licci v Lebanese
Can. Bank, SAL, 673 F3d 50, 66 [2d Cir 2012] [emphasis in
original]).   We described the bank's use of its correspondent
account in Amigo Foods as "essentially adventitious -- i.e., it
was not even [the bank]'s doing," whereas the bank's actions in
Licci -- knowingly and unlawfully transferring funds to Hizballah
on its client's behalf to accomplish the bank's terrorist goals
-- demonstrated the kind of purposeful availment contemplated by
CPLR 302(a)(1) (id. at 338, 340 [emphasis added]).
          Our decision in Licci thus confirmed the rule, based in
prior case law, that something more than the mere receipt of
funds in a New York correspondent account is required in order to
assert personal jurisdiction over a foreign bank (see Faravelli v
Bankers Trust Co., 59 NY2d 615, 618 [1983], affg for reasons
stated 85 AD2d 335, 339 [1st Dept 1982] [foreign bank not subject
to personal jurisdiction under the long-arm statute where it
directed a New York bank to remit payment from a purchase
contract to the foreign bank's New York correspondent account];
Nemestky v Banque de Developpement de la Republica Du Niger, 48
NY2d 962, 964 [1979] [foreign bank's maintenance of a New York
correspondent account was insufficient to assert personal
jurisdiction, even if bank's guarantee of the trade acceptance
upon which plaintiff brought suit arose from the bank's


                               - 4 -
                              - 5 -                        No. 180
correspondent banking relationship]; cf. Banco Ambrosiano v Artoc
Bank & Trust, 62 NY2d 65, 70 [1984] [plaintiff conceded lack of
personal jurisdiction over foreign bank whose only contact with
New York was maintenance of a New York correspondent account into
which the funds that were the subject of the action were
deposited]).1
          Rather, a foreign entity must initiate purposeful
contact with New York, beyond the mere maintenance of a
correspondent account, in order for its relationship with a New
York bank to form the basis for the exercise of personal
jurisdiction (see 20 NY3d at 338-339; Ehrlich-Bober & Co. v Univ.
of Houston, 49 NY2d 574, 581-582 [1980] [public university in
Texas that maintained a correspondent account in New York subject
to personal jurisdiction because it had solicited the funds that
were the subject of the action and specifically directed that
they be placed in the account]).   Accordingly, the foreign bank
in Indosuez International Finance B.V. v National Reserve Bank
(98 NY2d 238 [2002]) was subject to personal jurisdiction where
the bank itself entered into numerous contracts with the
plaintiff and specified that payments under those contracts were



     1
       The majority's reliance on Banco Ambrosiano is misplaced
(majority op at 12). Our decision in that case was limited to an
analysis of quasi in rem jurisdiction, as the plaintiff had
conceded that personal jurisdiction was lacking (62 NY2d at 69-
70). We cited Banco only once in Licci, as an example of a case
in which we "discussed similar or related issues" involving a
foreign bank's use of a correspondent account (20 NY3d at 335).

                              - 5 -
                                - 6 -                         No. 180
to be made into the bank's New York account, for the benefit of
the bank.   Unlike the foreign bank in Amigo Foods, whose only
contact with New York was the maintenance of a correspondent
account into which other parties unilaterally chose to deposit
funds, the foreign bank in Indosuez was itself a party to the
contract that had required payments to be made into its
correspondent account (id. at 246-247).   The bank had also
expressly designated New York as the place of performance and
submitted to New York jurisdiction in six of its agreements
(id.).
            Here, defendants' sole connection to New York was the
maintenance of a correspondent account at Citibank, N.A., into
which third party vendors deposited funds that were alleged to be
the proceeds of bribes and kickbacks obtained by foreign "corrupt
employees" in connection with a Saudi Arabian construction
project.    Although plaintiffs generally alleged that defendants
knew about the employees' unlawful activities overseas and helped
them to set up a company in the British Virgin Islands, with bank
accounts in Geneva, plaintiffs have not identified any volitional
act on the part of defendants that was directed at New York.
                 Indeed, the only intentional conduct alleged in
the complaint that relates in any way to New York was carried out
by the foreign employees -- who directed the vendors to wire the
bribes and kickbacks to "Citibank[, N.A.], New York, in favour of
'Pictet and Co. Bankers Geneva,' for the credit of" the


                                - 6 -
                               - 7 -                        No. 180
employees' overseas account -- and the vendors, who followed that
direction.   Nowhere is it alleged that defendants "orchestrated
the laundering of funds . . . to Pictet's New York correspondent
bank account" (majority op at 3), or that "the vendors' choice to
deposit money in New York was . . . part of defendant's design"
(majority op at 16), as it was in Licci (see Licci, 732 F3d at
171 [bank "deliberately chose" to process the transfers through
AmEx in New York]).2
          Like the foreign bank in Amigo Foods, Pictet has not
wired money through its New York correspondent account, nor has
it initiated any other contact with the forum state such as the
kind we found dispositive in Licci and Indosuez.   Even accepting
as true all of the facts alleged in the amended complaint, Pictet
was nothing more than an "adventitious" recipient of money that
had been transferred into its account at the unilateral direction
of foreign nationals, which is insufficient under section
302(a)(1) to exercise personal jurisdiction over a foreign bank.
          The majority's interpretation of Licci and,
consequently, its determination that Pictet's receipt of funds at
the direction of others constitutes the purposeful transaction of
business in New York, is a complete about-face from the rule that


     2
       Because the plaintiffs failed to submit affidavits in
opposition to the motion to dismiss that would suggest "facts
essential to justify opposition may exist but cannot then be
stated," they have not satisfied the procedural requirements of
CPLR 3211(d) that would entitle them to further jurisdictional
discovery.

                               - 7 -
                                 - 8 -                             No. 180
we established in Amigo Foods, and to which foreign banks have
fashioned their conduct for over four decades -- namely, that
maintenance of a New York correspondent account, standing alone,
will not subject them to jurisdiction in this state.         The
majority's retreat from that principle eschews the clear and
predictable rules that are important in this area of the law, and
will have grave implications for correspondent banking
relationships, which "facilitate the flow of money worldwide,
often for transactions that otherwise have no other connection to
New York, or indeed the United States" (Licci, 20 NY3d at 338).3
*   *    *   *   *   *   *   *    *      *   *   *   *   *     *     *   *
Order reversed, with costs, and case remitted to Supreme Court,
New York County, for further proceedings in accordance with the
opinion herein. Opinion by Judge Rivera. Judges Abdus-Salaam,
Fahey and Garcia concur, Judge Garcia in a concurring opinion in
which Judge Abdus-Salaam concurs. Judge Pigott dissents and
votes to affirm in an opinion in which Chief Judge DiFiore and
Judge Stein concur.

Decided November 22, 2016




     3
       In light of my conclusion that defendants did not transact
business in this state, I have no need to consider the
sufficiency of plaintiffs' allegations with respect to the second
prong of the long-arm statute (see CPLR 302[a][1]) or whether the
exercise of personal jurisdiction in this case satisfies due
process (see Walden v Fiore, 134 S. Ct. 1115, 1121 [2014]).

                                 - 8 -